 SOUTH NASSAU COMMUNITIES HOSPITALSouth Nassau Communities Hospital and District1199, National Union of Hospital and Health CareEmployees, Retail, Wholesale and DepartmentStore Union, AFL-CIO and Nursing AdvisoryCommittee,' Party in Interest. Case 29-CA-6155January 23, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDALEOn August 16, 1979, Administrative Law JudgeMichael O. Miller issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Counselfiled an exception to the recommended Order.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge2and toadopt his recommended Order, which has beenmodified in certain respects.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,South Nassau Communities Hospital, Oceanside, NewYork, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Encouraging or suggesting the formation of, orrendering other assistance and support to, the NursingAdvisory Committee or any like group.(b) Recognizing the Nursing Advisory Committeeas the exclusive representative of any of its employeesfor the purposes of collective bargaining, unless anduntil said labor organization has been duly certified bythe National Labor Relations Board as the exclusiverepresentative of such employees.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights guaranteed by Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Withdraw and withhold all recognition from theNursing Advisory Committee as the exclusive repre-sentative of its employees for the purposes of collectivebargaining unless and until the said labor organization247 NLRB No. 67has been duly certified by the National Labor Rela-tions Board as the exclusive representative of suchemployees.(b) Post at its facility in Oceanside, New York,copies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by theRegional Director for Region 29, after being dulysigned by Respondent's representative, shall be postedby Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.' The name of the Party in Interest, which originally appeared in thecaption as "Employees Advisory Committee," is changed to conform to theway the name is set forth in the allegations of the complaint as amended at thehearing.I The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with rspect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Producs Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT encourage or suggest that ouremployees form committees such as the NursingAdvisory Committee which function to deal withthe hospital management in regard to grievances,wages, hours of employment, or other terms andconditions of employment, and WE WILL NOTrender assistance and support to such commit-tees.WE WILL NOT recognize the Nursing AdvisoryCommittee as the exclusive representative of anyemployees for the purpose of collective bargain-ing, unless and until said labor organization hasbeen duly certified by the National Labor Rela-tions Board as the exclusive representative ofsuch employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the527 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexercise of your rights guaranteed by Section 7 ofthe National Labor Relations Act.WE WILL withdraw and withhold all recogni-tion from the Nursing Advisory Committee asthe exclusive representative of our employees forthe purposes of collective bargaining unless anduntil the said labor organization has been dulycertified by the National Labor Relations Boardas the exclusive representative of such employees.SOUTH NASSAU COMMUNITIES HOSPITALDECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: Thismatter' was heard on various dates between August 28,1978, and May 9, 1979, upon a charge filed on January 9,1978, as subsequently amended, by District 1199, NationalUnion of Hospital and Health Care Employees, Retail,Wholesale and Department Store Union, AFL-CIO, hereincalled the Union or District 1199, and a complaint issued bythe Regional Director for Region 29 of the National LaborRelations Board, herein called the Board, on March 14,1978. Those complaint allegations which remain outstandingallege that South Nassau Communities Hospital, hereincalled Respondent, violated Section 8(a)(2) and (1) of theAct by suggesting, instigating, and initiating the formationof a labor organization, the Nursing Advisory Committee,herein called NAC, and by rendering unlawful assistanceand support to that labor organization. Respondent's answerdenied that the NAC was a labor organization and that itinitiated or suggested its formation or granted any assistanceor support to it.All parties were afforded full opportunity to appear,examine, and cross-examine witnesses, and to argue orally.The General Counsel presented ar oral argument and amemorandum of law. Respondent submitted a brief. Allarguments and briefs have been carefully considered. Basedon the entire record herein I make the following:FINDINGS OF FACTI. RESPONDENT'S BUSINESS AND THE UNION'S LABORORGANIZATION STATUS-PRELIMINARY CONCI.USIONS OFLAWRespondent is a New York corporation engaged atOceanside, New York, in the operation of a not-for-profithospital, providing medical and other health related services.The complaint alleges, Respondent admits, and I find andconclude that Respondent is and has been at all timesmaterial herein an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.' Initially. Case 29-CA-6155 was consolidated for hearing with relatedunfair labor practice charges in Cases 29-CA-6273 and 29-CA-6300. Thelatter charge was adjusted by the parties, the charge withdrawn, the complaintsevered from the consolidated proceedings, and it was dismissed. Theallegations of Case 29-CA-6273 and certain allegations of Case 29-CA-6155The complaint alleges, Respondent admits, and I find andconclude that District 1199 is a labor organization withinthe meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The Uncontradicted FactsUnion organizational activities among the employees ofSouth Nassau Communities Hospital began in July 1977when staff nurse John Donalds met with representatives ofthe Union and began discussions in regard to the advantagesand techniques of organizing. Donalds then began discussingthe Union with other employees and another meeting withthe union representatives, attended by Donalds and otheremployees, was held in early to mid-September 1977. Unionliterature and authorization cards were passed out at thatmeeting. In mid-October, at a union meeting attended byabout 15 employees, Donalds received union authorizationcards for distribution to other employees. He began to solicitsignatures thereon, in the hospital. Donalds' union activitiescontinued until his discharge in mid-January, 1978, shortlyafter he had openly distributed notices of Union meetings.'In late September or early October 1977, according toDonald's recollection, Respondent's employees received aletter on hospital stationery from Michael Rodzenko, Re-spondent's executive director. That letter stated, inter alia:We do not think a union would be good for the hospital.We urge you not to sign the cards the union isdistributing until their purpose has been fully explained.A second communication from Rodzenko, purporting toanswer employees' questions concerning authorization cardsand the effects of unionization, was distributed a week later.A third followed, in similar format, dated October 25, 1977.These letters and memoranda are the earliest probativeevidence of Respondent's awareness of the organizationalcampaign.During this same time period, late September to earlyOctober 1977, Donalds had attended a meeting in thehospital's conference room, attended by the nurses andattendants from the 3 to I I p.m. shift and Charles Marshall,Respondent's personnel director (and an admitted agent). Atthat meeting, according to Donalds' uncontradicted testimo-ny, Marshall told the employees:Mr. Rodzenko was in the process of setting up a nurses'advisory committee and he was explaining to us how itwould be set up, that it would be dealing with ouremployees' gripes as to salaries, benefits, scheduling,staffing, and that we would have to hold elections forpeople to represent us at these ...advisory committeemeetings which would be held like once a month.In a subsequent shift meeting, held about mid-October, 1977Rodzenko addressed the employees. He discussed thehospital's ability to increase wages and the Union's inabilityto find ways to increase the available funds for wagewere resolved by a formal settlement stipulation entered into on May 9, 1979.and approved on that date by me.'That discharge was one of the alleged violations which were the subjects ofthe formal settlement stipulation. Respondent did not admit that its dischargeof Donalds violated Sec. 8(a)(3) and (I) of the Act.528 SOUTH NASSAU COMMUNITIES HOSPITALincreases. He also discussed the Union's participation in astrike during 1976. In the course of this meeting, Rodzenko:...discussed setting up a system where he would havea committee to advise him ...he had 14 complaintsthat he said was drawn up by the nurses and he madereference to ...setting up a committee where theywould sit down and meet with him to discuss theproblems of staffing, salary increases, scheduling ...weekend(s] off, supplies, lack of supplies.In the same month, Carol Petrilli, a staff nurse' onmedical/surgical unit F2, was approached by the presidentof the staff nurses association. That person, whose namePetrilli could not recall, requested that each unit select arepresentative to represent it at a committee meeting. Theemployees in F2 selected Petrilli as their representative.Following her selection, Petrilli attended the Novemberand December 1977 and January 1978 monthly meetings ofwhat became known as the Nursing Advisory Committee.She ceased attending when (or before) she became asupervisor. Each of the meetings was also attended byRodzenko and most were attended by Sondra Komson, thedirector of nursing. Except for Rodzenko and Komson, allof the persons who attended these meetings were employeesin the nursing department.Petrilli took the minutes of the meetings in November,December, and January. According to her memory andthose minutes, Rodzenko called the initial meeting to orderand responded to a series of 14 problems which hadpreviously been brought to his attention. All of these, hestated, were related to matters reflected in the hospital'semployee handbook and to matters of hospital policy.Rodzenko told the employees that the salary incrementswere being looked into with respect to the following years'budget plans. In regard to overtime pay, Rodzenko said thatovertime was paid for work over 40 hours a week and that ifan employee on the third shift was unable to leave the unitfor the allotted 30-minute mealtime and such was confirmedby the coordinator, that individual would be paid for thetime. He told the employees that paying them weekly ratherthan biweekly was not feasible as it involved additionalexpenses. He was asked whether nurses could be paid forreport time; i.e., that time spent when they come in early toreceive the patient reports from the nurses on the shift beforethem. He said "no" but that several alternatives were beinglooked into. Additionally, questions were raised concerningthe accumulation of sick leave, the scheduling of vacations,and the meaning of the merit ratings. Rodzenko told theemployees that they should raise a question if they felt theywere being treated unfairly in regard to merit ratings.Rodzenko also told the employees that the following itemswere being looked into: sick calls, the addition of a personalday to the part-time employees' benefits, and on-call pay forstaff nurses. The minutes indicated that it was planned thatthe following month's meeting would deal with weekendstaffing and time off on weekends. The delegates from thestaff were directed to ascertain the emplyee sentiments withrespect to those matters.' At the time of her testimony, and since June 1978, Petrilli was an assistantnursing care coordinator, stipulated to be a supervisor within the meaning ofSec. 2(5) of the Act.At the December meeting, certain other problems raisedat the initial meeting were reported on, including employeetransportation following mealtime, criteria for communicat-ing lab reports, improvements in the removal of trash andlinen by the housekeeping department, and the utilization ofvolunteers. The committee then asked about the availabilityof part-time and per diem nurses and Komson advised thecommittee that there were not enough of them to handle thestandby work for the weekends. There were discussions onthe authorization of work overtime, staffing in the intensivecare unit, and the creation of a subcommittee to compareweekend workloads with weekdays. The employees weretold that the 6-percent wage increase was the best thehospital could do at that time. It was agreed that problemsinvolving lab reports and patient allergic reactions would belooked into.The discussions at the January and subsequent meetings,as recorded by staff nurse Ilia Scrivano, followed a similarpattern. They ranged over such subjects as: developing apolicy on "on-call pay," transportation, scheduling of labwork, retention of lab reports, utilization of volunteers,scheduling of overtime, compensation for the overlapping ofnursing shifts, the availability of wheelchairs, bedding forincontinent patients, problems with availability of parkingfacilities for staff, assignment of nurses to "floating" assign-ments, notification of illnesses preventing work, certificationand pay for operating room technicians, and the hours whenthe cafeteria would be open to the employees. In regard tothat latter issue, the employees had requested that thecafeteria be kept open later to benefit the evening staff.When that question was initially raised, Rodzenko said hewould look into it. At a subsequent meeting, Rodzenkoannounced that the cafeteria hours would be extended.The meetings of the nursing advisory committee were heldin a hospital conference room during the worktime of atleast some of the participants. As Respondent pointed out,the hospital is a 24-hour-a-day operation and any meetingswould have to be held on someone's worktime. The NursingAdvisory Committee held no other meetings, collected nodues, and received no income from either the hospital or anyother source. The minutes of the meetings were given byPetrilli to Rodzenko and was subsequently returned toPetrilli in typed form. Similarly, Scrivano took the minutesto a secretary in Rodzenko's office. She would subsequentlyreceive them, typed, in an interoffice envelope. Rodzenkorequested that the minutes of these meetings be distributedamong other employees.B. Analysis1. Labor organization statusThe definition of a labor organization set forth in Section2(5) of the Act is very broad. It reaches "any organization ofany kind ...in which employees participate and whichexists for the purposes ...in part, of dealing withemployers concerning grievances, labor disputes, wages,rates of pay, hours of employment, or conditions of work."The term "dealing with" is not the same as, and indeed is529 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbroader than, what is meant by collective bargaining. SeeN.LR.B. v. Cabot Carbon Company and Cabot Shops, Inc.,360 U.S. 203, 213 (1959); Easy-Heat Wirekraft, Division ofBristol Products, Inc., 238 NLRB 1695 (1978): Alta BatesHospital, 226 NLRB 485 (1976).It is clear that the Nursing Advisory Committee was anorganization in which employees participated. It is similarlyclear, from the range of subjects discussed by the committeewith Rodzenko, that the parties were "dealing with [theemployer] concerning grievances, ...wages, rates of pay,hours of employment, or conditions of work." Thus, theemployees raised questions concerning such matters as thewage increment that they might be receiving, overtime pay,call-in pay for time spent performing professional functions,access to the cafeteria, work shifts, weekend work, andparking. All of these are clearly encompassed within thestatutory definition. That the committee may also have beenconcerned with discussing, both among themselves and withthe hospital administration, professional matters not relatedto wages, hours, and working conditions does not negate therole the committee had in dealing with the employer onthose statutory subjects. Accordingly, I am pursuaded fromthe record herein that the Nursing Advisory Committeecomes within the ambit of Section 2(5) of the Act and is alabor organization as defined in the Statute.2. Alleged assistance and supportThe complaint alleges that Respondent suggested andinstigated the formation of the Nursing Advisory Commit-tee. The record evidence supports this allegation. Thus, inSeptember and October 1977, at or about the same time asRespondent began to learn of and respond to the employees'union activities, both Marshall and Rodzenko talked withthe employees and told them of the formation of the NAC.It is clear from these meetings that the NAC was created byRespondent or, at least, encouraged by Respondent in itscreation. This, I find, is sufficient to sustain the complaint'sallegation of illegal assistance and support to a labororganization. See Alta Bates Hospital, supra; Hertzka &Knowles, 206 NLRB 191 (1973). The General Counselargued that the typing of the minutes of the monthlymeetings by someone in Respondent's employ and theholding of the NAC's monthly meetings with Rodzenko oncompany time and property 'were further evidence ofassistance and support. While the former provides someminimal evidence of assistance, the latter conduct, I find, inno way supports the allegation. The meetings alluded to,which were the only meetings the NAC held, were in thenature of bargaining sessions. Section 8(a)(2) cannot beconstrued to prohibit the holding of such meetings oncompany time and property.Respondent contended that the NAC was formed as aresponse to communication problems within the nursingdepartment and was intended to provide a forum for thediscussion of various matters, principally professional, forwhich the hospital's formal structure did not provideadequate opportunity. Even assuming this to be the case,and assuming that the formation of the NAC was unrelatedto the union organizational activities underway at that time,I must find Respondent's conduct in regard to the NAC tobe violative of the Act. The Statute forbids employerinterference with the formation of a labor organizationwhether that interference be benevolent or malevolent. SeeAlta Bates Hospital, supra.CONCLUSIONS OF LAWI. The Nursing Advisory Committee is a labor organiza-tion within the meaning of Section 2(5) of the Act.2. By interfering with, suggesting, and supporting theformation of the Nursing Advisory Committee, Respondenthas engaged in an unfair labor practice in violation ofSection 8(a)(2) and (1) of the Act.3. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent interfered with the forma-tion of the Nursing Advisory Committee, thereby giving itunlawful assistance and support, I shall recommend that itcease and desist from engaging in such conduct or in like orrelated conduct. I shall also recommend that Respondentcease and desist from meeting with or recognizing theNursing Advisory Committee. Since there was no allegationof employer domination of the Nursing Advisory Commit-tee, I shall not recommend disestablishment thereof.[Recommended Order omitted from publication.]530